DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on April 5, 2022 has been entered.
Claims 6, 8 and 19 have been canceled without prejudice. Claims 1-4, 9-18 and 20-25 are pending and an action on the merits is as follows.	
Objections to claims 1, 8 and 20 have been withdrawn.
Applicants’ arguments have been considered, but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 21 is objected to because the following element lacks proper antecedent basis in the claim:  line 16: “the contactless position sensing system”.  
Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  This claim includes the limitation “from the predetermined frequency of the third tag to enable”.  this limitation should be changed to state “from the predetermined frequency of the third tag element to enable” for consistency.    
Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 23-25 include the limitation “each second tag (element) comprises a second frequency that is different from the predetermined frequency of the third tag (element)”.  However this limitation was not properly described in the originally filed disclosure.  The specification describes an alternative embodiment shown in FIG. 10 which only includes two tags: a first tag 1012 and a second tag 1014, where each of the two tags are assigned a different frequency. See page 19 ¶ [0076] of the specification.  Applicants’ specification is silent as to each second tag to have a frequency that is different from a frequency of a third tag element, where a first tag element is additionally included.  Therefore this limitation is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-18 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “(i) the at least one first sensor assemblies and”.  However the claim previously describes at least one first sensor assembly, i.e., as a single element.  It is unclear whether applicants intend to reference the previously described at least one first sensor assembly, or further limit the at least one first sensor assembly to multiple first sensor assemblies.  For examining purposes, this limitation is interpreted as stating “(i) the at least one first sensor assembly and”.  
Claims 1 and 21 include the limitation “signals or data from the operably connected assemblies when the at least one first sensor assembly interacts”.  However the claim previously describes at least one first sensor assembly and a plurality of second sensor assemblies.  It is unclear whether applicants intend to reference either the first sensor assembly or second sensor assemblies, only the second sensor assemblies, or limit the at least one first sensor assembly to multiple first sensor assemblies.  For examining purposes, this limitation is interpreted as stating “signals or data from the operably connected assembly or assemblies when the at least one first sensor assembly interacts”.  
Claims 1 and 17 include the limitation “wherein the predetermined frequency of each third tag comprises”.  However the claim previously describes a third tag element to have a predetermined frequency.  It is unclear whether applicants intend to reference the third tag element, or introduce new elements into the claim.  For examining purposes, this limitation is interpreted as stating “wherein the predetermined frequency of the third tag element comprises”.
Claims 2-4, 9-16, 20 and 22-25 depend from claims 1, 17 or 21 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1, 17 or 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vairio et al. (US 5,798,490) in view of Kattainen et al. (US 7,546,903 B2).
Claim 21: Vairio et al. discloses an elevator car located within an elevator shaft (column 4 lines 36-37) which includes a plurality of landings, as can be seen from FIG. 1.  A first sensor assembly (detector unit 4) is shown in FIG. 1 to be attached to the elevator car (1), where the first sensor assembly includes a first sensor to receive information corresponding to magnets (9), second sensor to receive information corresponding to magnets (10), and a third sensor to receive information corresponding to magnets (8) (column 2 line 60 through column 3 line 2).  The first sensor assembly would have a first sensor length.  A plurality of second sensor assemblies (magnetic code plate 3) are shown to be arranged within the elevator shaft and configured to interact with the first sensor assembly, wherein a second sensor assembly is associated with each landing of the plurality of landings, and each second sensor assembly comprises a first tag (magnets 9) configured to align with the first sensor, a second tag (magnets 10) configured to align with the second sensor and a third tag (magnet array 8) configured to align with the third sensor (column 2 line 60 through column 3 line 5), as shown in FIG. 2.  The Third tag is shown to have at least two tag elements (north poles) separated by a second sensor length and enabled to identify a landing of the plurality of landings by a contactless position sensing system (column 1 lines 38-46), where the third tag element includes encoded information to identify each landing (column 1 lines 50-51).  A computing system operably connected to and in communication with the first sensor assembly such that the computing system receives at least one of signals or data from the operably connected assemblies when the first sensor assembly interacts with a second sensor assembly, such that the first sensor assembly and the plurality of second sensor assemblies form a contactless position sensing system for determining a position of the elevator car within the elevator shaft (column 1 lines 37-46).  This reference fails to disclose an elevator machine operably connected to the elevator car, and the third tag to comprise a predetermined frequency selected to enable identification of a respective associated landing of the plurality of landings, wherein the predetermined frequency of each third tag uniquely identifies each landing. This reference further fails to disclose each sensor to have a first sensor length, and the first sensor length to be equal to or greater than the second sensor length.
However Kattainen et al. teaches an elevator system where an elevator machine is operably connected to an elevator car (column 2 lines 30-33), and a tag having coils includes a predetermined frequency selected to enable identification of a respective associated landing of a plurality of landings, wherein the predetermined frequency of the tag element uniquely identifies each respective landing (column 5 lines 10-14).
Given the teachings of Kattainen et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Vairio et al. with providing an elevator machine operably connected to the elevator car, and the third tag to comprise a predetermined frequency selected to enable identification of a respective associated landing of the plurality of landings, wherein the predetermined frequency of each third tag uniquely identifies each landing.  Doing so would “allow the elevator system to recover e.g. after a power failure, because the position of the elevator in the elevator shaft can be determined by driving the elevator to the next floor level” as taught in Kattainen et al.  
It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each sensor to have a first sensor length, and the first sensor length to be equal to or greater than the second sensor length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Doing so would ensure enough time for an elevator car to decelerate when approaching a landing at which a stop is to be made since a second sensor assembly would be sensed before the elevator car reaches a proper stopping position.
Claim 23: Vairio et al. modified by Kattainen et al. discloses an elevator system where the third tag includes a predetermined frequency, as stated above.  The second tag is shown in FIG. 2 of Vairio et al. to include a different arrangement of magnets than the third tag.  These references fail to disclose each second tag to comprise a second frequency that is different from the predetermined frequency of the third tag to enable overlapping detection.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Vairio et al. as modified by Kattainen et al. with providing each second tag to comprise a second frequency that is different from the predetermined frequency of the third tag.  Due to the different frequencies of information in such close proximity, it would enable overlapping detection.  Doing so would allow multiple pieces of information to be simultaneously sensed within the same second sensor assembly, e.g. floor height and identification of a restricted floor.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vairio et al. (US 5,798,490) in view of Kattainen et al. (US 7,546,903 B2) as applied to claim 1 above, further in view of Meri et al. (US 8,276,716 B2).
Claim 22: Vairio et al. modified by Kattainen et al. discloses a system, as stated above, but fails to disclose the second sensor length to be unique for each second sensor assembly, and the computing system to be configured to determine a position of the elevator car within the elevator based on a detected second sensor length.
However Meri et al. teaches an elevator system, where a length (distance) between sensors (Hall sensors) is unique for different sensor assemblies corresponding to a different landings (column 6 lines 6-16).
Given the teachings of Meri et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Vairio et al. as modified by Kattainen et al. with providing the second sensor length to be unique for each second sensor assembly, and the computing system to be configured to determine a position of the elevator car within the elevator based on a detected second sensor length.  Doing so would improve “the accuracy of the linear position … particularly at the point of the edgemost [sensing] areas of the [tag]” as taught in Meri et al. (column 6 lines 16-18).

Allowable Subject Matter
Claims 1-4, 9-18, 20, 24 and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 17: The prior art does not teach nor suggest an elevator system or a method for installing an elevator car comprising: an elevator shaft including a plurality of landings; at least one first sensor assembly attached to an elevator car comprising a first sensor, a second sensor, and a third sensor; a plurality of second sensor assemblies arranged within the elevator shaft, wherein each landing of the plurality of landings includes an associated second sensor assembly from the plurality of second sensor assemblies; wherein the at least one first sensor assembly and the plurality of second sensor assemblies form a contactless position sensing system for determining a position of the elevator car within the elevator shaft, wherein each of the plurality of second sensor assemblies comprises a plurality of tags, wherein a first tag is arranged to align with the first sensor, a second tag is arranged to align with the second sensor, and a third tag is arranged to align with the third sensor and the third tag comprises a first tag element and a second tag element separated by a tag spacing distance and a third tag element, the third tag element having a predetermined frequency selected to enable identification of a respective associated landing of the plurality of landings by the contactless position sensing system, wherein the predetermined frequency of the third tag element comprises encoded information to uniquely identify each landing, and wherein a computing system is configured to: 2Application No.: 15/975,845Docket No.: 98200US02 (U320966US2) determine/measure a landing error for each landing to compensate for installation errors to determine a set landing position for each landing based on an interaction of the first, second, and third sensors with the respective first, second, and third tags at each landing; identify, during elevator operation, a specific landing based on a detected third tag of a second sensor assembly, and adjusting, during elevator operation, with an elevator machine, a landing position of the elevator car to the set landing position at the specific landing.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.   
Claims 2-4, 9-16, 18, 20, 24 and 25 depend from claims 1 or 17 and therefore inherit all allowed claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             May 21, 2022